IN THE SUPREME COURT OF THE STATE OF DELAWARE

 EDWARD A. JOBES,                          §
                                           §
        Defendant Below-                   §   No. 313, 2018
        Appellant,                         §
                                           §
        v.                                 §   Court Below—Superior Court
                                           §   of the State of Delaware
 STATE OF DELAWARE,                        §
                                           §   Cr. ID K1510004414
        Plaintiff Below-                   §
        Appellee.                          §

                           Submitted: July 26, 2018
                           Decided:   August 30, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                      ORDER

       Upon consideration of the notice to show cause, the appellant’s response, and

the State’s reply, it appears to the Court that:

       (1)    On June 18, 2018, the Court received the appellant Edward Jobes’ pro

se notice of appeal from the Superior Court’s order, dated January 11, 2018, denying

his first motion for postconviction relief. Under Supreme Court Rule 6(a)(iv), a

timely notice of appeal should have been filed within thirty days after docketing of

the trial court’s order.

       (2)    The Senior Court Clerk issued a notice directing Jobes to show cause

why the appeal should not be dismissed as untimely. Jobes filed a response to the
notice to show on July 2, 2018, asserting that the Superior Court never provided him

with a copy of the order denying his postconviction motion. Jobes contends that he

only found out about the order through the prison law library’s LEXIS system.

      (3)    The State filed a reply to Jobes’ response. The State contends that the

prison mail records support Jobes’ assertion that he never received a copy of the

Superior Court’s order. Because it is unknown whether the issue was caused by

Superior Court personnel, the postal service, or prison mail personnel, the State

indicates that it does not object to remanding this matter to the Superior Court to

reissue its order denying postconviction relief in order to allow Jobes the opportunity

to file a timely notice of appeal.

       (4)   We agree that the proper course of action is to remand this matter to the

Superior Court. Upon remand, the Superior Court should reissue its order and

provide Jobes with a copy in order to permit Jobes the opportunity to file a timely

appeal.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the matter is

REMANDED to the Superior Court for further action in accordance with this order.

Jurisdiction is not retained.

                                        BY THE COURT:
                                        /s/ Leo E. Strine, Jr.
                                        Chief Justice




                                          2